OPINION ON PETITION TO REHEAR
FONES, Justice.
The Brass A Saloon of Rivergate, Inc. has filed a petition to rehear asserting that this Court having found that the chancellor erred in granting its motion to dismiss at the end of the Beer Board’s proof, should have remanded the proceeding to the trial court to give it the opportunity to put on proof of compliance with the applicable ordinances of the City of Goodlettsville.
We would have taken that action but for the status of the record before us. The president of the corporation and its accountant have testified that the Brass A Saloon has not and cannot meet the requirement of 51% business revenue derived from food, giving the express figures of 18% for one applicable period and 24% for another applicable period. We have rejected its legal, technical and constitutional arguments and it is clear that no factual proof could possibly be adduced on remand that would alter the result on the 51% sale of food issue.
Under Goodlettsville’s ordinance 2-206, the 51% sale of food requirement is one of the four mandatory requirements of an on-premises beer permit. It follows that neither the beer board nor the chancery court nor this Court has any discretion with respect to a lesser penalty than revocation for the violation of that ordinance.
It being impossible for defendant’s proof to change the result of this lawsuit, no reason exists for a remand. The petition to rehear is denied. Costs are adjudged against Brass A Saloon.
BROCK, C.J., COOPER and HARBI-SON, JJ., and CANTRELL, Special Justice, concur.